                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA

                                      Alexandria Division


   UNITED STATES OF AMERICA,

                         Plaintiff,
                                                            Civil No. l:19-cv-00428
                                                            Hon. Liam O'Grady
                         V.
                                                            Hon. Michael S. Nachmanoff

   METROPOLITAN AVIATION, LLC,

                         Defendant.




                                            ORDER


       This matter comes before the Court upon the Report and Recommendation issued by

Magistrate Michael S. Naehmanoff("Recommendation")on July 18, 2019. Dkt. 13. Pursuant to

Federal Rule of Civil Procedure 72(b)(2), the deadline for submitting any objeetions to the

Recommendation was August 1,2019. To date, no objections have been filed.

       Thus, after reviewing the record and Judge Nachmanoffs Recommendation, and finding

good cause to do so, the Court hereby APPROVES and ADOPTS the Recommendation, Dkt.

13, as to damages.

       Therefore, it is hereby ORDERED that PlaintifFs Motion for Default Judgment is

GRANTED.Dkt. 9.


       It is ORDERED that judgment is hereby entered in favor of Plaintiff United States of

America and against Defendant Metropolitan Aviation, LLC,in the amount of Seventy-Three

Thousand Dollars ($73,000.00).
